Citation Nr: 1342450	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.  


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1996 to October 1999 and from February 2003 to April 2004, including service in Southwest Asia from March 2003 to March 2004 in support of Operation Enduring Freedom.  He received, among other decorations, the Global War on Terrorism Expeditionary Medal and a Combat Action Badge for actively engaging or being engaged by the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Notably, the Veteran previously appealed his psychiatric disability rating to the Board, and his current 70 percent disability rating for PTSD was assigned in a January 2010 Board decision; that decision is final.  The current appeal derives from a March 2010 claim for an increased rating.  The Board notes that while the Veteran submitted his most recent claim for increase within 120 days of the January 2010 Board decision, his claim did not seek reconsideration of the Board decision, and did not indicate a desire to appeal the Board decision to the Court of Appeals for Veterans Claims; thus, his March 2010 claim was a new claim for benefits.  See 38 C.F.R. § 20.1001 (2013).  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.  Notably, there are some documents of record that have not been considered by the agency of original jurisdiction.  Nevertheless, considering the completely favorable outcome of this adjudication, no remand for RO consideration of the additional evidence is necessary. 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, PTSD with major depressive disorder has resulted in total occupational and social impairment.

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As this decision provides a total grant of the benefits sought on appeal, no discussion of VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 is necessary.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's current 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (General Rating Formula).  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, General Rating Formula.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

In evaluating the Veteran's PTSD, the Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV; 38 C.F.R. § 4.125.   A GAF score of 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or an inability to function in almost all areas.  GAF scores between 31 and 40 indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co- workers.  

The Board finds that a 100 percent rating is warranted for the Veteran's service-connected psychiatric disability, as the evidence demonstrates total occupational and social impairment.  In reaching this conclusion, the Board has considered all of the evidence of record, but will only discuss here that evidence most relevant to the determination.  The other evidence, including the Veteran's routine psychiatric treatment records, is consistent with the evidence discussed below.

In a June 2010 mental health consult, the Veteran was seen with a depressed mood nearly every day, with markedly diminished interest and pleasure in almost all activities.  He had stopped making new friends or participating in hobbies.  He experienced insomnia every night, and suffered from fatigue and loss of energy.  He described feelings of worthlessness and, per the examiner, "inappropriate guilt."  He had a diminished ability to think and concentrate.  The Veteran experienced numerous thoughts of death, and had suicidal ideation.  He identified multiple conspiracy theories, which he obsessed about and spent hours researching; research concerning conspiracy theories interfered with his life and caused him to fail a college class.  He believed that there were geometric shapes around him which were "messianic" symbols.  Panic attacks occurred daily, and he had anxiety about being in places from which escape might be difficult.  In his daily life, he felt that he was neglectful and verbally and emotionally abusive towards his wife and children, but he denied physical abuse.  

Mental status examination revealed tics.  The Veteran was unable to identify the date of the examination, but was otherwise alert and fully oriented.  The Veteran had visual hallucinations of patterns and hidden geometric symbols, but denied auditory, olfactory, gustatory, and tactile hallucinations.  He was suspicious about everything, and felt from time to time that people were following him, that "maybe they [had] caught on to my way of thinking."  He experienced thought blocking.  Thought processes were coherent and goal-directed.  He had immediate memory recall, and judgment was intact to structured questions.  He had partial insight, and concentration was intact.  The examiner diagnosed PTSD, panic disorder, and "major depression with psychotic features vs. schizoaffective disorder vs. delusional disorder."  The examiner assigned a GAF score of 45, which indicates serious symptoms or serious impairment in social and occupational functioning.  At the time of the examination, the Veteran worked at a VA facility as a respiratory therapist.  

In August and September 2010, the Veteran underwent electroconvulsive therapy (ECT).  He missed two weeks of work due to this treatment.

The Veteran underwent a VA examination in February 2011.  The examiner noted that the Veteran was working on obtaining a bachelor's degree in health care administration.  The Veteran reported problems in his family relationships due to anger, and denied having any friends.  Psychomotor and speech were unremarkable on examination.  His affect was normal, but his mood was depressed.  The Veteran was unable to perform Serial 7s, but was oriented to person, place, and time.  Thought processes were unremarkable, but his thought content consisted of ruminations.  He experienced delusions, including the belief that there were patterns which controlled the universe; these beliefs lead to obsessive and ritualistic behavior.  The examiner noted no inappropriate behavior.  The Veteran experienced suicidal ideation, but not homicidal ideation.  Remote memory was normal, but recent and immediate memory were both mildly impaired.  Per the examiner, PTSD symptomatology included a markedly diminished interest in or participation in significant activities, and the feeling of detachment and estrangement from others.  The Veteran experienced difficulty falling and staying asleep.  His symptoms resulted in depression and anxiety, and the examiner opined that PTSD symptoms were severe.  The examiner assigned a GAF score of 52, which indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Treatment records in 2012 continued to demonstrate severe psychiatric symptoms, per his treatment providers.  

A May 2012 employment report documented "concerns [regarding the Veteran] over the past few months."  The report noted incidents in February and March 2012 in which the Veteran deviated from the normal standards of care and impeded patient care.  Per the report, "[o]verall during the past three months ICU nursing service has expressed multiple concerns that [the Veteran] is unable to prioritize safe patient care during urgent situations as well as completing normal nursing documentation in respiratory therapy."  In October 2012, the Veteran was formally admonished at work due to July 2012 actions that "endanger[ed] patient safety through carelessness."  According to the report, the Veteran walked out of the room while a patient's respiratory ventilator was failing.  Due to incidents occurring in January 2013, the Veteran was reassigned to duties that did not involve providing critical care direct to patients.  

The Veteran again began ECT treatments in April 2013, but reported a loss of memory related to the treatments and ceased after five ECT sessions.

The Veteran's treating VA psychiatrist reported in April 2013 that he complained of an inability to work, even under workplace accommodations.  The examiner noted that working increased the Veteran's PTSD symptoms rather than alleviating them, and opined that he was unable to work due to his psychiatric symptoms, including a decreased level of energy resulting from problems sleeping, concentration problems due to intrusive feelings, difficulty working with other people, problems trusting authority figures, and problems being in crowds.  Those symptoms, per the psychiatrist, made the Veteran "[unable] to work in the competitive world."  That examiner also provided an April 2013 opinion indicating that the Veteran had to quit his job due to psychiatric symptoms.  The psychiatrist opined that the Veteran "suffer[ed] from disabling medical conditions which not only prevent[ed] him from being able to perform the essential functions of [his job as] a respiratory therapist but also [made] him medically unable to perform the critical requirements" of other possible employments in the medical field, such as a medical support assistant or contact representative.  

Thereafter, his treating psychiatrist provided an April 2013 "physician's statement" assessing the severity of the Veteran's psychiatric symptoms.  The examiner, considering the Veteran's entire psychiatric history, noted that he has experienced near-constant symptoms of obsessional rituals, continual panic, depression, impaired impulse control, irritability, memory loss, and hallucinations.  PTSD symptoms resulted in deficiencies in most areas of the Veteran's life, including work, school, family relations, judgment, thinking, and mood.  His psychiatric condition was likely to regress and deteriorate, and in fact recently had done so, leading to new diagnoses of delusional disorder and schizoaffective disorder.  The examiner stated that the Veteran had been unsuccessfully treated with many medications, and neither counseling nor ECT provided any significant improvement in symptoms.  He noted that the Veteran's GAF scores since 2010 had consistently reflected serious impairment in social and occupational functioning.  He opined that the Veteran's psychiatric symptoms, including decreased concentration, prevented him from working in tasks with frequent patient/customer contact, tasks involving complex activities or multi-tasking, and tasks with elevated levels of stress, tasks with deadlines, high expectations for productivity, and tasks in which error rates are greatly affected by decreased concentration.

Later in April 2013, the Veteran was admitted to inpatient psychiatric treatment due to suicide concerns.  He was suffering from visual hallucinations, including seeing people who were not present, with faces changing and "melting."  During inpatient treatment, the Veteran was assigned a GAF score of 30, increased to 50 upon his release.  

In May 2013, the Veteran's treating psychiatrist provided an addendum to his April 2013 statements.  The examiner noted the Veteran's inpatient treatment due to worsening symptomatology.  The psychiatrist noted that the Veteran had experienced thoughts of hurting himself, a very depressed mood, paranoia, and overwhelming feelings of anxiety, extreme irritability, and visual hallucinations.  He was transitioned from selective serotonin reuptake inhibitor (SSRI) type antidepressants to monoamine oxidase inhibitor (MAOI) type antidepressants because the SSRI antidepressants were ineffective.  The Veteran's current GAF score was 30, indicating that his behavior was considerably influenced by delusions or hallucinations, serious impairments in communication or judgment, or the inability to function in almost all areas.  

As part of his April 2013 inpatient treatment, the Veteran informed his medical healthcare providers that he did not know if his wife would let him return home, and indicated that he and his wife were separated.  Ultimately, per an April 2013 report completed prior to his discharge, his wife permitted him to return home.  

As noted above, a 100 percent disability rating is warranted if there is total occupational and social impairment.  The Veteran meets these criteria, as his symptoms have severely impaired his day-to-day life, both from a social and occupational standpoint.  

In reaching this conclusion, the Board particularly notes the fact that the Veteran has maintained suicidal ideations, daily panic attacks, and thought-controlling visual hallucinations, throughout the period on appeal.  His obsessions with conspiracies have caused him to be unable to complete school courses and have interfered with his family life.  His memory is impaired.  Further, the Veteran's psychiatric medication regime has been generally ineffective, to the point that he has undergone multiple courses of electroconvulsive therapy.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula (indicating that the 100 percent rating includes consideration of symptoms such gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self, disorientation, and memory loss).

Concerning total social impairment, the Board observes that the Veteran is estranged from his wife and children, and has no friends.  He has been unable, per his wife's statements to function in his role as a father throughout the period on appeal.  Concerning his employment, while the Veteran was able to keep his job as a respiratory therapist into early 2013, it is clear from his employment records that his ability to function in a worklike setting had been long diminished.  The Veteran's actions during his employment interfered with patient treatment and risked patient lives.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disability has created total social and occupational impairment throughout the period on appeal.  Although it is evident to the Board that the Veteran's symptomatology worsened significantly in early 2013, requiring inpatient treatment, the Board finds that the evidence does not demonstrate distinct periods of varying degrees of psychiatric symptoms.  See Hart, 21 Vet. App. at 509-10.  Throughout the appellate period, the Veteran's work and social life have deteriorated and more closely approximately total occupational and social impairment.  38 C.F.R. § 4.130, General Rating Formula.



ORDER

Entitlement to a 100 percent rating for PTSD with major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


